Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8, 11-12, 15-17, are 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan et al. (U.S. 2014/0121973A1).
Regarding claim 1, Buchanan et al. disclose a method for coordinating schedules for executing work orders on an oilfield drilling rig (see fig. 1B and refer to paragraphs 0021, 0028, 0045: control and data acquisition system 120 controls drilling activities. The system comprises a display/user interface for an operator), the method comprising: receiving a rig schedule that describes activities of the drilling rig as a whole (paragraph 
receiving a plurality of work orders that describe maintenance work to be performed on the drilling equipment (paragraph 0046:an operator may replace or repair the downhole drilling tool); receiving an equipment-specific schedule for the rig equipment (see fig. 9 and paragraph 0045: detection of the tool health, if failure is detected, adjustment may be made to include repair or replace the tool), wherein the equipment- specific schedule is coordinated with the rig schedule (paragraphs 0021, 0028, 0045: rig and equipment health are coordinated by control/data acquisition system 120);
 providing a composite schedule including the rig schedule and the equipment-specific schedule (rig and equipment health are coordinated by control/data acquisition system 120). 
Regarding claims 2-3, Buchanan et al. disclose monitoring the rig equipment for activity and updating the equipment-specific schedule according to the monitoring, wherein monitoring the rig equipment comprises measuring at least one of temperature, movement, vibration, fuel consumption, position, chemical properties, and proximity to other components (refer to paragraph 0028 and 0035).  
Regarding claim 5, Buchanan et al. disclose the rig equipment comprises at least one of mud pump (190), drawworks, a power component (186), and a hydraulic component (see fig. 1B).  

wherein rig equipment is designated as idle or busy during certain times (data and acquisition system 120 receives downhole data from downhole sensors, wherein if no data such as temperature and pressure is detected, it will indicate that the system is idle or busy. Refer to paragraph 0035);
identifying a schedule of the various tasks for specific rig equipment according to the rig schedule (paragraph 0048: the data and acquisition system 120 may adjust operations of the downhole tool in response to a failure, wherein the operations may lead to a repair or replacement); receiving a plurality of work orders describing work that is to be performed on the rig equipment (system 120 receives data related to the performance of the downhole tool and determine of a work order/repair or replacement); monitoring the status of the rig equipment with a sensor deployed on the rig equipment (refer to paragraph 0035), the sensor being configured to measure an observable parameter that dictates whether or not the rig equipment is in active use or is idle (pressure, temperature are observed on a display, an if no pressure or temperature is detected will mean the system is idle; refer to paragraph 0045); 

Regarding claim 11, Buchanan et al. disclose receiving the plurality of work orders comprises receiving a work order from a source located remotely from the drilling rig (fig. 1B: 120 is located remotely from rig 183).  
Regarding claim 12, Buchanan et al. disclose wherein the observable parameter is related to the nature of the rig equipment and denotes active use of the rig equipment (data from temperature and pressure sensors can be observed on a display; refer to paragraphs 0035 and 0045).  
Regarding claim 15, Buchanan et al. disclose an apparatus for use on a drilling rig (see fig. 1B), comprising: an operating portion (downhole tool 105) configured to perform work related to a drilling operation (paragraph 0021: coring assembly using during drilling); a sensor operably coupled to the operating portion (refer to paragraph 0035), the sensor being configured to measure at least one observable parameter that is related to the operation of the operating portion (pressure, temperature are observed on a display, refer to paragraph 0045); 
and a communication component (paragraph 0035: downhole controller) operably coupled to the sensor and configured to communicate the measured observable parameter of the operating portion to a remote computing device (120) to indicate the status of the operating portion (refer to paragraphs 0035 and 0050).  

Regarding claim 17, Buchanan et al. disclose the remote computing device (120) comprises a scheduler configured to receive a schedule of rig operations and to coordinate operations of theWO 2018/237378PCT/US2018/039245 15 operating portion with the schedule of rig operations (paragraph 0045: operator receives information from system 120 and decides/schedule a maintenance operation on the downhole tool such as repair or replacement), wherein the scheduler is configured to authorize execution of a work order pertaining to the operating portion based at least in part upon the measurements taken by the sensor (refer to paragraph 0035 and 0045).  
Regarding claim 20, Buchanan et al. disclose wherein the sensor comprises a plurality of sensors, each of which is configured to measure a different observable parameter related to a different aspect of operation of the operating portion (refer to paragraph 0035).
Claim(s) 1, 6, 8-9, 13-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankaran et al. (U.S. 10,920,567 B2).
Regarding claim 1, Sankaran et al. disclose a method for coordinating schedules for executing work orders on an oilfield drilling rig (see fig. 5 and refer to col. 3 lines 31-35: method for coordinating preventive maintenance tine intervals), the method comprising: receiving a rig schedule that describes activities of the drilling rig as a whole (col. 6 lines 31-36: control system 50 receives data from investigative equipment 126 and sensors to implement health monitoring), wherein the drilling rig comprises rig equipment (see fig. 5); receiving a plurality of work orders that describe maintenance 
Regarding claim 6, Sankaran et al. disclose determining whether or not there is sufficient time to execute the work orders (refer to col. 8 lines 40-57).  
Regarding claim 8, Sankaran et al. disclose a method (refer to abstract), comprising: receiving a rig schedule of events for a drilling rig (see fig. 5 and refer to col. 6 lines 31-36: control system 50 receives data from investigative equipment 126 and sensors 127 to implement health monitoring), the rig having rig equipment (see fig. 5) configured to execute various tasks according to the rig schedule (see fig. 5), wherein rig equipment is designated as idle or busy during certain times (col. 8 lines 52-57: if no job for which the tool could be used for exist, the tool may be sent for maintenance); identifying a schedule of the various tasks for specific rig equipment according to the rig schedule (refer to col 8 line 39 to col. 9 line 3); 
receiving a plurality of work orders describing work that is to be performed on the rig equipment (refer to col. 7 lines 36-62); monitoring the status of the rig equipment with a sensor deployed on the rig equipment (col. 6 lines 31-36: control system 50 receives data from investigative equipment 126 and sensors to implement health monitoring), the sensor being configured to measure an observable parameter that dictates whether or not the rig equipment is in active use or is idle (col. 7 lines 15-50: 
Regarding claim 9, Sankaran et al. disclose calculating an availability value for the rig equipment based at least in part upon the monitored status of the rig equipment; and using the availability value to authorize the work order (col. 8 lines 40-46: the amount of hours of operational life prior to maintenance can be considered an availability value).
Regarding claims 13-14, Sankaran et al. disclose wherein receiving a plurality of work orders comprises receiving a description of the resources required to execute on the work order, wherein the resources required include at least one of time, personnel, and parts required (refer to col. 8 lines 40-67: time required for the work order can be determined at L1 or L2).  
Regarding claim 15, Sankaran et al. disclose an apparatus for use on a drilling rig (see fig. 5), comprising: an operating portion (100, 38) configured to perform work related to a drilling operation (see fig. 5 and refer to col. 7 lines 36-60 and col. 11 lines 50-67); a sensor (127) operably coupled to the operating portion (100, see fig. 1), the sensor being configured to measure at least one observable parameter that is related to the operation of the operating portion (col. 7 lines 15-50: the sensors measure properties that will be observed on the control system 50); and a communication component (fig. 5: cable connecting 50 to 38) operably coupled to the sensor (127) and configured to communicate the measured observable parameter of the operating portion 
Regarding claim 17, Sankaran et al. disclose wherein the remote computing device (50) comprises a scheduler (126) configured to receive a schedule of rig operations and to coordinate operations of theWO 2018/237378PCT/US2018/039245 15 operating portion with the schedule of rig operations (refer to col. 6 lines 31-36), wherein the scheduler is configured to authorize execution of a work order pertaining to the operating portion based at least in part upon the measurements taken by the sensor (refer to col. 8 lines 39-65).
Regarding claim 18, Sankaran et al. disclose the scheduler (126) is configured to calculate an availability score based on the measurements (col. 8 lines 40-46: the amount of hours of operational life prior to maintenance can be considered an availability score).  
Regarding claim 19, Sankaran et al. disclose wherein the scheduler (126) is configured to store information on past measurements of the observable parameter and past operation of the operating portion, wherein the scheduler is further configured to identify a similarity between a past operation and an upcoming operation of the operating portion and infer availability of the apparatus based at least in part upon the past operations (col. 6 line 60-col. 7 line 8: reusability is determined based on pre-determined maintenance. Also in col. 10, lines 1-13, previous images can be compared to current images to determine the health of the tool).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. (U.S. 10,920,567 B2) alone.
Regarding claim 4, Sankaran et al. disclose a first component (38) and performing work order on the first component. 
However,  Sankaran et al. appear to be silent to a second component, wherein the work order comprises a description of work that can be performed simultaneously on both the first and second components, the method further comprising identifying a time during which both the first and second components are available for the work.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankaran et al. before him or her, to have a description of work that can be performed simultaneously on both the first and second components and identifying a time during which both the first and second components are available for the work, for the purpose of making the system more efficient. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. (U.S. 10,920,567 B2), in view of Wetzer et al. (U.S. 7440906B1).
Regarding claims 7 and 10, Sankaran et al. disclose assigning an availability value for the rig equipment; assigning an invasiveness value to the work order (col. 8 lines 40-46: the amount of hours of operational life prior to maintenance can be considered an availability value)
Sankaran et al. fail to teach assigning an interruption tolerance value to the rig schedule, wherein the interruption tolerance value pertains to the harm associated with rendering the rig equipment unavailable due to the work order; and if a combination of the availability value and invasiveness value is sufficiently low and the interruption tolerance is sufficiently high according to predetermined values, authorizing the work order, wherein calculating an invasiveness value based at least in part upon the work order that denotes the resources required to return the rig equipment to working order; and using the invasiveness value to authorize the work order. 
Wetzer et al. disclose a method for managing maintenance of equipment comprising a scheduler (110) that develops a maintenance plan for maintenance in a selected time period for specified equipment and integrates performance of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankaran et al. and Wetzer et al. before him or her, to have included assigning an interruption tolerance value to the rig schedule, wherein the interruption tolerance value pertains to the harm associated with rendering the rig equipment unavailable due to the work order; and if a combination of the availability value and invasiveness value is sufficiently low and the interruption tolerance is sufficiently high according to predetermined values, wherein calculating an invasiveness value based at least in part upon the work order that denotes the resources required to return the rig equipment to working order; and using the invasiveness value to authorize the work order, authorizing the work order, for the purpose of optimizing maintenance management of equipment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        



/Y.A/
03/02/2021